DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment of 04/14/2020 has been entered. Claims 1-3 and 6-12 are currently pending in the application. Claims 4, 5 and 13 have been canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by TOMATSURI (US 2008/0147294, provided by Applicant on 06/04/2018 IDS).
Regarding claim 2, TOMATSURI discloses a vehicle control device for stopping an internal combustion engine when a vehicle is traveling at a predetermined speed or higher and a stop condition of the internal combustion engine is satisfied (S01, Fig. 5), the vehicle control device comprising:
that controls an EGR valve (502, Fig. 3) attached to an EGR pipe (500) of the internal combustion engine in a valve closing direction (S03) when the stop condition of the internal combustion engine is satisfied (S01), when an EGR rate of the internal combustion engine is equal to or higher than a set value (NO at S05),
wherein when the processor controls the EGR valve attached to the EGR pipe of the internal combustion engine in the valve closing direction, the processor performs a control to cut fuel and to open an opening degree of a throttle valve attached to an intake pipe of the internal combustion engine more than that at a time of fuel cut when the stop condition of the internal combustion engine is not satisfied.  
The preamble limitation “for stopping an internal combustion engine when a vehicle is traveling at a predetermined speed or higher and a stop condition of the internal combustion engine is satisfied” is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458 (CCPA 1963). In the instant case the vehicle control device of TOMATSURI is capable of performing the body limitations when a vehicle speed is higher than a predetermined speed.
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 Section II. Hence, the functional limitations underlined above, which are narrative in form has been given very little patentable weight, insomuch as the Examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional limitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In the instant case, the processor of TOMATSURI is capable of performing the recited functions.
	
Claims 1, 3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LEONE (US 2015/0105996).
Regarding claim 1, LEONE discloses a vehicle control device for stopping an internal combustion engine (10) when a vehicle (0023 line 10) is traveling at a predetermined speed or higher and a stop condition of the internal combustion engine is satisfied, the vehicle control device comprising:
a processor (12) that controls a fuel injection valve (0024 line 6) to perform fuel injection to the internal combustion engine even when the stop condition of the internal combustion engine is satisfied, when an EGR rate (engine has EGR passage 140; 0044 lines 1-5) of the internal combustion engine is equal to or higher than a set value; and 
the processor performs a control to stop the internal combustion engine by sending a clutch release instruction to a clutch (7) that disconnects torque transmission between an output shaft (at 6) of the internal combustion engine and a vehicle drive shaft (32) and controlling the fuel injection valve to stop fuel injection of the internal combustion engine, when the stop condition of the internal combustion engine is satisfied and the EGR rate of the internal combustion engine is lower than the set value.
The preamble limitation “for stopping an internal combustion engine when a vehicle is traveling at a predetermined speed or higher and a stop condition of the internal combustion engine is satisfied” is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458 (CCPA 1963). In the instant case the vehicle control device of LEONE is capable of performing the body limitations when a vehicle speed is higher than a predetermined speed.
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 Section II. Hence, the functional limitations underlined above, which are narrative in form has been given very little patentable weight, insomuch as the Examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not 
Regarding claim 3, LEONE discloses a vehicle control device for stopping an internal combustion engine (10) when a vehicle (0023 line 10) is traveling at a predetermined speed or higher and a stop condition of the internal combustion engine is satisfied, the vehicle control device comprising:
a processor (12) that controls a clutch (7, note arrows in Fig. 1) that transmits or disconnects torque between an output shaft (at 8) of the internal combustion engine and a vehicle drive shaft (32) to maintain clutch engagement even when the stop condition of the internal combustion engine is satisfied, when an EGR rate (engine has EGR passage 140; 0044 lines 1-5) of the internal combustion engine is equal to or higher than a set value; and 
the processor performs a control to stop the internal combustion engine by sending a clutch release instruction to the clutch (7) that disconnects torque transmission between the output shaft (at 6) of the internal combustion engine and the vehicle drive shaft (32) and controlling a fuel injection valve (0024 line 6) to stop fuel injection of the internal combustion engine, when the stop condition of the internal combustion engine is satisfied and the EGR rate of the internal combustion engine is lower than the set value.
The preamble limitation “for stopping an internal combustion engine when a vehicle is traveling at a predetermined speed or higher and a stop condition of the internal combustion engine is satisfied” is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458 (CCPA 1963). In the instant case the vehicle control device of LEONE is capable of performing the body limitations when a vehicle speed is higher than a predetermined speed.

Regarding claim 6, LEONE discloses the vehicle control device according to claim 3.
LEONE further discloses, wherein when the processor (12) controls the clutch (7) that disconnects torque transmission between the output shaft (at 6) of the internal combustion engine and the vehicle drive shaft (32) to maintain clutch engagement, the processor performs a control to cut fuel and to open an opening degree of a throttle valve (22) attached to an intake pipe (42, Fig. 2) of the internal combustion engine more than that at a time of fuel cut when the stop condition of the internal combustion engine is not satisfied.
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 Section II. Hence, the functional limitations underlined above, which are narrative in form has been given very little patentable weight, insomuch as the Examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional limitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In the instant case, the processor of LEONE is capable of performing the recited functions.
Regarding claim 7, LEONE discloses the vehicle control device according to claim 3.
LEONE further discloses wherein when the processor (12) controls the clutch (7) to maintain clutch engagement, the processor performs a control to retard ignition (spark timing is adjustable, 0031 lines 6-7), and to open an opening degree of a throttle valve (22) attached to an intake pipe (42, Fig. 2) of the internal combustion engine more than that before ignition retard.
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 Section II. Hence, the functional limitations underlined above, which are narrative in form has been given very little patentable weight, insomuch as the Examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional limitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In the instant case, the processor of LEONE is capable of performing the recited functions.
Regarding claim 8, LEONE discloses the vehicle control device according to claim 3.
LEONE further discloses wherein when the processor (12) controls the clutch (7) to maintain clutch engagement, the processor performs a control to stop fuel injection of a deactivated cylinder for partial fuel cut, and to inject fuel in an amount corresponding to an amount for the deactivated cylinder, into a combustion cylinder.
The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 Section II. Hence, the functional limitations underlined above, which are narrative in form has been given very little patentable weight, insomuch as the Examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional limitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LEONE (US 2015/0105996)  in view of EDO (JP 2015-123819, provided by Applicant on 06/04/2018 IDS).
Regarding claim 9, LEONE as modified teaches the vehicle control device according claim 3.
LEONE further discloses a catalyst (0038 lines 9-10) that purifies exhaust gas of the internal combustion engine (implied).
LEONE is not relied upon to teach the further limitations of the claim.
However, EDO teaches ignition retard is selected according to a catalyst temperature so that excessive ignition timing retard is prevented (abstract/solution lines 5-8).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LEONE (US 2015/0105996) in view of YOKOGAWA (JP 2015-096380, provided by Applicant on 06/04/2018 IDS).
Regarding claim 10, LEONE discloses the vehicle control device according to claim 3.
While LEONE discloses a stop condition (idle-stop condition, 0032 line 1) of an internal combustion engine the reference does not specify that the stop condition is a permission condition of a sailing drive.
However, YOKOGAWA teaches a stop condition of an internal combustion engine is a permission condition of a sailing drive (coasting control, 0002 line 4) to disconnect torque transmission between the output shaft of the internal combustion engine and the vehicle drive shaft during vehicle coasting (0002) in order to improve the fuel efficiency of a vehicle (0002 line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the sailing drive permission condition taught by YOKOGAWA to the vehicle control device of LEONE in order to improve the fuel efficiency of a vehicle.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LEONE (US 2015/0105996) in view of KAWAMOTO (JP 2015-190550, provided by Applicant on 06/04/2018 IDS).
Regarding claim 11, LEONE discloses the vehicle control device according to claim 3.
While LEONE discloses a stop condition (idle-stop condition, 0032 line 1) of an internal combustion engine the reference does not specify that the stop condition is a permission condition of a coasting drive.
However, KAWAMOTO teaches a stop condition of the internal combustion engine is a permission condition of a coasting drive (coast stop control, 0042 line 1) to disconnect torque 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the coasting drive permission condition taught by KAWAMOTO to the vehicle control device of LEONE to suppress fuel consumption while the vehicle is coasting in a low vehicle speed range.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LEONE (US 2015/0105996) in view of KIMURA (JP 2011-195075, provided by Applicant on 06/04/2018 IDS).
Regarding claim 12, LEONE discloses the vehicle control device according to claim 3.
While LEONE discloses a stop condition (idle-stop condition, 0032 line 1) of an internal combustion engine the reference does not specify that the stop condition is a permission condition of a motor drive.
However, KIMURA teaches a stop condition of the internal combustion engine is a permission condition of a motor drive (EV mode, 0105 line 1) to disconnect torque transmission between the output shaft of the internal combustion engine and the vehicle drive shaft (0105 lines 1-2) to run the vehicle with motor power (EV mode, 0105 line 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disconnect torque transmission of the engine as taught by KIMURA during the stop condition of the internal combustion engine where the motor drive runs the vehicle of LEONE to improve fuel economy of the vehicle by preventing the electric motor from turning the engine crankshaft.

Response to Arguments
The following remarks respond to Applicant’s arguments filed 04/14/2020.
Applicant’s arguments with respect to claims 1 and 3, see pgs. 17-18, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection.
While Applicant’s substitution of “control unit” for “processor” in the claims obviates any interpretation under 112(f), the substitution results in a recitation of structure combined with functional language of the structure. The Examiner respectfully submits that the claims are directed to an apparatus (rather than a method) which must be distinguished from the prior art in terms of structure rather than function. See MPEP §2114 Section II. Hence, the functional limitations, which are narrative in form has been given very little patentable weight, insomuch as the Examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In order to be given patentable weight, a functional limitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In the instant case, the processor of LEONE is capable of performing the recited functions.
The functional language interpretation discussed above may be overcome by amending the claims to recite --the processor configured to [function]-- at each limitation. This amendment would make claim 2 allowable. While such amendment would overcome the rejections of claims 1 and 3 over LEONE, the amendment to recite configured to alone would not result in an allowable claim. As a courtesy to Applicant the Examiner has provided the following rejection statements for claims 1 and 3 over NOGAMI US 2012/0303250 in view of KOJIMA (US 2015/0142297) when amended to recite ‘configured to.’
Regarding claim 1, NOGAMI discloses a vehicle control device for stopping an internal combustion engine when a vehicle is traveling at a predetermined speed or higher and a stop condition of the internal combustion engine is satisfied (fuel cut condition 0030 line 7 or idle reduction condition 0030 lines 12-13), the vehicle control device comprising: 
a processor (36) configured to control a fuel injection valve to perform fuel injection (0040 last two lines) to the internal combustion engine even when the stop condition of the internal combustion engine is satisfied (0040 lines 6-12), when an EGR rate of the internal combustion engine is equal to or higher than a set value (YES at 103); and 
the processor configured to control to stop (106) the internal combustion engine by controlling the fuel injection valve to stop fuel injection of the internal combustion engine (0041 last two lines), when 
That is to say that NOGAMI teaches a processor configured to, when the “stop condition” is satisfied, continue engine operation if the EGR rate is higher than the set value and to stop the engine if the EGR rate is lower than the set value. Therefore, a final stop condition used to determine whether or not the engine is stopped is that the “stop condition” is satisfied and that the EGR rate is lower than the set value.
NOGAMI is silent regarding a clutch though their use is nearly universal in engine applications.
However, KOJIMA teaches a processor (70) configured to control to stop the internal combustion engine by sending a clutch release instruction (implied, 0039 line 14) to a clutch (34) that disconnects torque between an output shaft (between engine 12 and damper 38, Fig. 1) of an internal combustion engine (12) and a vehicle drive shaft (power transmission pathway, 0039 lines 15-16) so as to automatically stop the engine (0039 lines 18-19) if a condition for automatically stopping the engine is satisfied (i.a. 0039 lines 3-4 and 11-12). It is noted that the condition for automatically stopping the engine in KOJIMA correlates to the final stop condition of NOGAMI as introduced two paragraphs above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the clutch and clutch control taught by KOJIMA to the vehicle control device of NOGAMI to facilitate automatically stopping the engine when a stop condition is satisfied to increase fuel economy and battery life of a hybrid vehicle.
NOGAMI as modified currently teaches the processor configured to perform a control to stop the internal combustion engine by sending a clutch release instruction to a clutch that disconnects torque transmission between an output shaft of the internal combustion engine and a vehicle drive shaft and controlling the fuel injection valve to stop fuel injection of the internal combustion engine, when the stop condition of the internal combustion engine is satisfied and the EGR rate of the internal combustion engine is lower than the set value.
The above underlined limitation is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art 
Regarding claim 3, NOGAMI discloses a vehicle control device for stopping an internal combustion engine when a vehicle is traveling at a predetermined speed or higher and a stop condition of the internal combustion engine is satisfied (fuel cut condition 0030 line 7 or idle reduction condition 0030 lines 12-13), the vehicle control device comprising:
a processor (36) configured to continue engine operation (105, Fig. 2) even when the stop condition of the internal combustion engine is satisfied (0040 lines 6-12), when an EGR rate of the internal combustion engine is equal to or higher than a set value (YES at 103); and 
the processor configured to control to stop (106) the internal combustion engine by controlling a fuel injection valve to stop fuel injection of the internal combustion engine (0041 last two lines), when the stop condition of the internal combustion engine is satisfied (fuel cut condition 0030 line 7 or idle reduction condition 0030 lines 12-13) and the EGR rate of the internal combustion engine is lower than the set value (NO at 103).
That is to say that NOGAMI teaches a processor configured to, when the “stop condition” is satisfied, continue engine operation if the EGR rate is higher than the set value and to stop the engine if the EGR rate is lower than the set value. Therefore, a final stop condition used to determine whether or not the engine is stopped is that the “stop condition” is satisfied and that the EGR rate is lower than the set value.
NOGAMI is silent regarding a clutch though their use is nearly universal in engine applications.
However, KOJIMA teaches a processor (70) configured to control to stop the internal combustion engine by sending a clutch release instruction (implied, 0039 line 14) to a clutch (34) that transmits or disconnects torque between an output shaft (between engine 12 and damper 38, Fig. 1) of an internal combustion engine (12) and a vehicle drive shaft (power transmission pathway, 0039 lines 15-final stop condition of NOGAMI as introduced two paragraphs above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the clutch and clutch control taught by KOJIMA to the vehicle control device of NOGAMI to facilitate automatically stopping the engine when a stop condition is satisfied to increase fuel economy and battery life of a hybrid vehicle.
NOGAMI as modified currently teaches a processor configured to control a clutch that transmits or disconnects torque between an output shaft of the internal combustion engine and a vehicle drive shaft to maintain clutch engagement even when the stop condition of the internal combustion engine is satisfied, when an EGR rate of the internal combustion engine is equal to or higher than a set value; and the processor performs a control to stop the internal combustion engine by sending a clutch release instruction to the clutch that disconnects torque transmission between the output shaft of the internal combustion engine and the vehicle drive shaft and controlling a fuel injection valve to stop fuel injection of the internal combustion engine, when the stop condition of the internal combustion engine is satisfied and the EGR rate of the internal combustion engine is lower than the set value.
The above underlined limitation is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458 (CCPA 1963). In the instant case the vehicle control device of NOGAMI is capable of performing the body limitations when a vehicle speed is higher than a predetermined speed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                           
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747